Citation Nr: 0809498	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, to include arthritis.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1962 
to July 1966 and from January 1974 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision, in part, 
denied the veteran's attempt to reopen his claim for service 
connection or a bilateral knee disability.  

The issue involving entitlement to service connection is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim to reopen his claim for 
service connection for a bilateral knee disorder in April 
2002.  The veteran was notified of this decision in that same 
month, but did not file an appeal. 

2.  The evidence received subsequent to the April 2002 RO 
rating decision includes private medical records dated from 
2003 to 2005 revealing treatment for complaints of knee pain 
and a diagnosis of arthritis of the knees; the veteran's 
August 2005 hearing testimony; and a letter from the 
veteran's wife indicating a continuity of symptomatology of 
knee pain since 1991.  This evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The April 2002 decision of the RO denying the reopening 
of the claim for service connection for a bilateral knee 
disorder is final.  38 U.S.C. 38 U.S.C.A. § 7104(b) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The evidence received since the April 2002 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and remanding for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In addition, arthritis may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The RO denied the veteran's attempt to reopen his claim for 
service connection for a bilateral knee disorder in April 
2002; the veteran was notified of this decision in that same 
month, but did not file an appeal.  That rating decision 
became final.  38 U.S.C. 38 U.S.C.A. § 7104(b) (West 2002); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

The evidence at the time of this rating decision consisted of 
the veteran's service medical records, copies of VA and 
private medical records, and a copy of a VA Compensation and 
Pension examination dated October 1989.  This evidence 
revealed that the veteran was treated for complaints of knee 
pain during service.  Various diagnoses were offered, 
including arthritis of the knees; however, x-ray examination 
reports from service reveal normal findings.  The 1989 VA 
examination report indicated that the veteran reported 
occasional knee swelling and pain.  Physical examination 
revealed no swelling at the time of examination, and a normal 
range of motion of the knees.  The physician's diagnosis was 
"possible arthritis, both knees."  However, when x-ray 
examination was conducted, there was no evidence of 
arthritis.  Subsequent private medical treatment records do 
show diagnosis of arthritis of the knees supported by x-ray 
findings.  

The veteran most recently filed to reopen his claim for 
service connection for a knee disorder in May 2003.  The 
applicable regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decisions includes private medical records dated in 2003 to 
2005 revealing current diagnoses of arthritis of the knees 
supported by x-ray examination findings.  The veteran also 
testified at the Board hearing regarding continuity of 
symptomatology after service.  He reported having knee pain 
during service and ever since.  A May 2005 letter from the 
veteran's wife also indicated that the veteran had continuity 
of symptomatology of knee pain since she met the veteran 
shortly after service.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating decisions.  
This evidence is also "material," because it provides 
additional evidence which was previously not of record.  The 
evidence submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for a bilateral knee disorder is 
reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for a bilateral knee disability to include 
arthritis has been received, to that extent only the appeal 
is granted and the claim is reopened.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since the issue on appeal requires remand, 
notice that meets the requirements of Dingess/Hartman should 
be provided. 

With respect to the veteran's claim for service connection 
for a bilateral knee disability, to include arthritis, the 
service medical records do show treatment for knee pain and 
diagnoses of arthritis, albeit, these diagnoses are not 
supported by x-ray evidence.  There is ample recent private 
medical evidence showing a current diagnosis of bilateral 
knee arthritis.  The only abnormality in the medical evidence 
of record is the 1989 Compensation and Pension examination 
report which revealed normal knees.  Based upon this break in 
documented symptoms service connection has continued to be 
denied.  However, review of the medical evidence as a whole 
reveals consistent complaints of bilateral knee pain during 
and after service.  A VA examination to obtain an etiology 
opinion should be conducted.  

In that regard, the Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 
(2006). 

2.  The veteran should be accorded a VA 
joints examination for his claim of 
service connection for disability to 
include arthritis of the knees.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorders of both knees found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  X-ray 
examination of both knees should be 
conducted.  The examiner is requested to 
review the service medical records related 
to the veteran's treatment or knee pain 
during service as well as the medical 
records showing treatment after service.  
The examiner is requested to offer an 
opinion, if possible, as to whether it is 
as least as likely as not (a 50 percent or 
greater probability) that any current knee 
disorder is caused by, related to, or the 
same disorder as those noted in the 
service medical records; that is, is any 
current knee disorder related to his 
active military service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate 
the veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


